DowNet, Judge,
delivered the opinion of the court:
This case as presented is in essential respects like and must be controlled by the case of Willard, Sutherland & Company v. United States, ante, p. 413, and detailed discussion will, therefore, not be deemed necessary.
The chief difference is found in the fact that this plaintiff seems to have conceded the right of the defendant to require them to furnish an additional quantity of coal over and above the estimated quantity stated in their contract, but claimed that under another clause of 'the contract they were relieved from furnishing 8,219 tons, and as to that only they demanded the market price. If the case were presented here on the basis of the contention thus made, we would have difficulty in finding merit in it, but that theory is abandoned and the claim made here, as in the Sutherland case, is for the market price for all coal furnished in excess of the estimated 200,000 tons. The effect upon plaintiff’s case, as presented, of *463some of the facts found as to its attitude during the progress of the contract and its complete departure now from its claimed rights then, both in theory and amount, might be discussed but, apparently, no good purpose could be served. Upon the authority of the Sutherland ease, the plaintiff’s petition must be dismissed.
Graham, Judge; Hat, Judge; Booth, Judge; and Campbell, Chief Justice, concur.